Citation Nr: 1007381	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected hypothyroidism, also characterized as Hashimoto's 
syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1974 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
Jurisdiction of the claims file was subsequently transferred 
to the Seattle, Washington, RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hypothyroidism is manifested by the need 
for continuous medication, fatigability, constipation, and 
mental sluggishness.


CONCLUSION OF LAW

The criteria for a 30 percent rating for hypothyroidism have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.119, Diagnostic Code 7903 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2003, June 2007, and May 2008, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claim for an 
increased rating, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the June 2007 notice.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial September 2003 notice was given prior 
to the appealed AOJ decision, dated in April 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  The Board notes that the 
Veteran has been scheduled and rescheduled for multiple 
hearings, including Travel Board hearings, but he failed to 
appear at the most recently scheduled hearing in October 
2009.  The Board has not found good cause for his failure to 
appear and will not reschedule the hearing.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran contends that his hypothyroidism symptoms are 
more severely disabling than currently rated.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Veteran's hypothyroidism is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7903.  A 10 percent rating is warranted for fatigability or 
continuous medication required for control.  A 30 percent 
rating is warranted for fatigability, constipation, and 
mental sluggishness.  A 60 percent rating is warranted for 
muscular weakness, mental disturbance, and weight gain.  A 
100 percent rating is warranted for cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.

By way of background, the Veteran's hypothyroidism was 
initially service connected in June 1994; it was assigned a 
10 percent rating.  The Veteran filed his most recent request 
for an increased rating in September 2003.  The Veteran's 
hypothyroidism has been continuously treated with 
levothyroxine.  

In a September 2002 VA treatment record, the Veteran reported 
losing approximately 47 pounds since his levothyroxine dosage 
was increased.  At that time, he also reported experiencing 
fatigue and insomnia.  A treatment record dated in June 2003 
reflects the Veteran's complaints of sensitivity to hot and 
cold temperatures, weight loss, sleep disturbance, and lack 
of energy.  The Veteran also reported that his thyroid was 
sore.  He was diagnosed as having Hashimoto thyroiditis with 
hypothyroidism and persistent tenderness, and the Veteran's 
complaints of lack of energy was "likely multifactorial, but 
atenolol certainly [could] be a suspect."  He was also noted 
to have a diffuse firm goiter with enlargement in both lobes.  
The following month, the Veteran was noted to be complaining 
of constipation.  Treatment records reflect ongoing treatment 
for depressive symptoms and the Veteran has been noted to 
have responded to questions with long and convoluted stories 
to make his point.  

The Veteran underwent a VA examination in November 2003.  The 
Veteran reported weight loss from August 2002 to December 
2002, but noted that it had been stable since.  He advised 
that he became constipated and had to use laxatives.  He also 
reported experiencing fatigue all the time and that he tired 
easily.  The fatigue, he noted, increased over the previous 
year or so.  The Veteran also reported painful swallowing and 
pain in the superoanterior aspect of the left neck, but 
denied dysphagia.  He further related experiencing 
sensitivity to heat and cold.  The Veteran's hypothyroidism 
diagnosis was continued.

In the Veteran's January 2006 substantive appeal, he reported 
experiencing fatigability, constipation, mental sluggishness, 
cold intolerance, muscular weakness, and depression.  

In a January 2006 VA treatment record, the Veteran advised 
that he could not remember things as well, and brought his 
wife to appointments to help him.  In a January 2007 VA 
treatment record, the Veteran complained of difficulty 
thinking as clearly as he used to.  He reported becoming more 
forgetful.  

In June 2007, the Veteran underwent another VA examination.  
The Veteran described symptoms including fatigability, 
emotional instability, depression, slowing of thought, poor 
memory, difficulty breathing, and difficulty swallowing.  He 
reported heat and cold intolerance.  The Veteran's 
hypothyroidism did not affect his body weight, and he was not 
found to have any heart or gastrointestinal complications 
resulting from his thyroid condition.  The examiner noted 
that the Veteran's functional impairment due to 
hypothyroidism was chronic constipation, fatigability, and 
decreased physical activity.  Diagnostic testing revealed 
TSH, T3, and T4 levels within normal limits.  The examiner 
found no change in the Veteran's diagnosis, but noted the 
Veteran had to continue his medication for treatment.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to a 30 percent rating for his 
service-connected hypothyroidism for the entire timeframe in 
question.  The Veteran has consistently reported fatigue and 
constipation associated with his hypothyroidism, and this is 
evidenced in the clinical records.  Additionally, the Veteran 
has complained of depression and other mental health 
complaints, such as slow thought and poor memory.  The Board 
finds that the Veteran's clinically noted symptoms are most 
analogous to the criteria for a 30 percent rating under 
Diagnostic Code 7903.  As such, a 30 percent rating for 
service-connected hypothyroidism is awarded.  

The Board acknowledges that the Veteran has had periods when 
his symptoms were less severe than currently noted.  In an 
effort to allow for the greatest degree of stability of the 
disability evaluation as per 38 C.F.R. § 3.344(a), however, 
the Board finds that the assignment of the more favorable 
rating as described above should be assigned for the entire 
period in question.

The Veteran is not, however, entitled to a higher rating for 
his service-connected hypothyroidism.  There is no evidence 
that the Veteran has muscular weakness, mental disturbance, 
and weight gain that has been clinically shown to be related 
to his hypothyroidism.  In fact, the Veteran's weight has 
generally remained stable following his 2002 weight loss.  
Absent these three criteria, the Veteran is not entitled to a 
rating in excess of 30 percent for his service-connected 
hypothyroidism.  

The Board appreciates the statements of the Veteran's 
representative in his January 2010 brief.  He specifically 
argued that the Veteran's November 2003 VA examination was 
inadequate because the examiner did not address the rating 
criteria, nor did he review the treatment records.  The Board 
finds, however, that the two VA examinations afforded to the 
Veteran are adequate for purposes of determining the present 
level of disability related to hypothyroidism.  Although the 
November 2003 VA examiner did not address the specific rating 
criteria for hypothyroidism, he documented the Veteran's 
complaints related to his hypothyroidism and it does not 
appear that the examiner was not thorough in his examination.  
Further, the Board finds no evidence that any failure to 
review treatment records impacted the VA examiner's findings 
and report.  Additionally, all pertinent treatment records 
are associated with the Veteran's claims file, and the 
Veteran has not contended otherwise.  As such, the Board has 
considered all pertinent evidence of record when reaching 
this decision.  

The Board has also considered whether staged ratings are 
appropriate per Hart, but finds that they are not appropriate 
under these circumstances

The Veteran does not assert that he is totally unemployable 
because of his service-connected hypothyroidism, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
his hypothyroidism.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
hypothyroidism, the Board finds that the evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

A 30 percent rating for service-connected hypothyroidism is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


